DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a grid spacing adjuster” in claim 11, “a map analyzer” in claim 13, and “a calculator” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2021/0150720) in view of Schuyler et al. (US 2004/0153671) and Halder et al. (US 2017/0247036).
Regarding claim 1, Kumar teaches/suggests: A method of 
acquiring a 2D image of a region ahead of a vehicle (Kumar [0026]: “For example, a first sensor 116A and a second sensor 116F may correspond to a first camera 116A and a second camera 116F aimed in a forward traveling direction of the vehicle 100. In this example, images collected by the cameras 116A, 116F may be combined to form stereo image information.”); 
a 3D point cloud (Kumar [0111]: “As illustrated here, the navigation system 302 of a vehicle 100 or other autonomous machine can receive a LiDAR point cloud 805 from one or more LiDAR sensors 320. The navigation system 302 can implement an object detection pipeline that performs ground segmentation and object detection.”); 
generating the height map by mapping the 3D point cloud onto a grid having a predetermined size (Kumar [0109]: “Given a three-dimensional LiDAR point cloud, the proposed method bins the xy-points to form two-dimensional grid and stores the maximum z (height) in a two-dimensional matrix denoted as height maps.”); 
Kumar does not teach/suggest:
generating a depth map using depth information on an object present in the 2D image and converting the generated depth map into a 3D point cloud; 
Schuyler, however, teaches/suggests:
generating a depth map using depth information on an object present in the 2D image and converting the generated depth map into a 3D point cloud (Schuyler [0045]: “Initially, a three-dimensional point cloud 116 having members with one or more associated attributes obtained from the time series of video frames is generated ... a subset of depth image pixels is chosen through a process of "foreground segmentation," in which the novel or dynamic objects in the scene are detected and selected.”); 
Before the effective filing date of the claimed invention, the substitution of one known element (the point cloud of Schuyler) for another (the LiDAR point cloud of Kumar) would have been obvious to one of ordinary skill in the art because such substitution would have yielded a predictable result, namely, for object detection.

Nor does Kumar teach/suggest:
adjusting the grid spacing of the height map according to a driving state of the vehicle relative to the object.
Halder, however, teaches/suggests:
adjusting the grid spacing of the height map according to a driving state of the vehicle relative to the object (Halder [0018]: “In some examples, in addition or alternatively to vehicle speed, vehicle 100 can determine sensing cell size based on characteristics of objects in the vehicle's surroundings (e.g., within the boundaries of sensing grid 102, or more generally, within a predetermined distance of the vehicle).”).
Halder further discloses in [0003]: “However, fixed sensing cells may not provide optimal balance between the resulting resolution of the information and computing power requirements in different circumstances.” Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the 2D grid of Kumar to include dynamic cell sizes as taught/suggested by Halder to provide optimal balance.

Regarding claim 2, Kumar as modified by Schuyler and Halder does not teach/suggest: The method of claim 1, wherein the generating includes: 
determining a mean height using a number of 3D point clouds mapped onto each grid of the height map and height information.
Schuyler further teaches/suggests:
determining a mean height using a number of 3D point clouds mapped onto each grid of the height map and height information (Schuyler [0072]: “Alternative types of plan-view maps based on height statistics could use the minimum height value of all points in a bin, the average height value of bin points, the median value, the standard deviation, or the height value that exceeds the heights of a particular percentage of other points in the bin.”).
Before the effective filing date of the claimed invention, the substitution of one known element (the average height in Schuyler) for another (the maximum height in Kumar) would have been obvious to one of ordinary skill in the art because such substitution would have yielded a predictable result, namely, to represent the height of an object.

Regarding claim 10, Kumar as modified by Schuyler and Halder teaches/suggests: A non-transitory computer-readable recording medium in which a program configured to be executed by a processor to perform the method of claim 1 is recorded (Kumar [0106]: “The computer system 700 may also comprise software elements, shown as being currently located within a working memory 736.”). See also the treatment of claim 1.
	
Claims 11 and 12 recite limitations similar in scope to those of claims 1 and 2, respectively, and is/are rejected for the same reason(s). Kumar as modified by Schuyler and Halder further teaches/suggests a sensor (Kumar Fig. 2: sensors 116A and 16F); and an image processor (Kumar Fig. 7: CPU(s) 708).

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2021/0150720) in view of Schuyler et al. (US 2004/0153671) and Halder et al. (US 2017/0247036) as applied to claims 1 and 11 above, and further in view of Wang et al. (US 2019/0228239).
Regarding claim 3, Kumar as modified by Schuyler and Halder does not teach/suggest: The method of claim 2, further including: 
determining whether the object is a dynamic obstacle by accumulating a previous frame on a current frame of the height map according to motion information of the vehicle.
Wang, in view of Kumar, teaches/suggests:
determining whether the object is a dynamic obstacle by accumulating a previous frame on a current frame of the height map according to motion information of the vehicle (Kumar [0109]: “Given a three-dimensional LiDAR point cloud, the proposed method bins the xy-points to form two-dimensional grid and stores the maximum z (height) in a two-dimensional matrix denoted as height maps;” Wang [0049]: “For example, if the current frame data of the obstacle target is the same as the previous frame data on the basis that displacement and speed of the vehicle itself has been compensated, it indicates that the obstacle target is in a stationary state; otherwise, it indicates that the obstacle target is in a moving state.”).
Wang further discloses in [0003]: “However, due to complexity and variability of road traffic, the obstacle targets such as pedestrians and vehicles is required to be accurately detected in real time for reasonable circumvention so as to improve driving safety.” Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the objects in Kumar as modified by Schuyler and Halder to be classified as taught/suggested by Wang to improve driving safety.

Claim 13 recites limitations similar in scope to those of claim 3 and is/are rejected for the same reason(s).

Claims 4-7 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2021/0150720) in view of Schuyler et al. (US 2004/0153671), Halder et al. (US 2017/0247036), and Wang et al. (US 2019/0228239) as applied to claims 3 and 13 above, and further in view of Mehanian et al. (US 2014/0074614).
Regarding claim 4, Kumar as modified by Schuyler, Halder, and Wang does not teach/suggest: The method of claim 3, wherein the determining whether the object is a dynamic obstacle includes: 
performing random variable standardization in association with a mean height of each of cells forming the grid; and 
comparing a standardized random variable with a boundary value of a specific standard deviation to detect a cell in which the dynamic obstacle is located, among the cells.
Mehanian, in view of Kumar, teaches/suggests:
performing random variable standardization in association with a mean height of each of cells forming the grid (Kumar [0109]: “Given a three-dimensional LiDAR point cloud, the proposed method bins the xy-points to form two-dimensional grid and stores the maximum z (height) in a two-dimensional matrix denoted as height maps;” Mehanian [0113]: “Standardization is a statistical procedure that scales and translates individual values of a random variable to a so-called z-score. The z-score measures how many standard deviations above or below the mean the current value of the variable is.”); and 
comparing a standardized random variable with a boundary value of a specific standard deviation to detect a cell in which the dynamic obstacle is located, among the cells (Kumar [0109]: “Given a three-dimensional LiDAR point cloud, the proposed method bins the xy-points to form two-dimensional grid and stores the maximum z (height) in a two-dimensional matrix denoted as height maps;” Mehanian [0113]: “Standardization is a statistical procedure that scales and translates individual values of a random variable to a so-called z-score. The z-score measures how many standard deviations above or below the mean the current value of the variable is.” [In view of Kumar and Mehanian, the claimed comparing is an inherent and/or implicit feature of the z-score for object detection. In addition, such feature would have been well known for thresholding (Official Notice).]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify 2D grid of Kumar as modified by Schuyler, Halder, and Wang to include a z-score for the points in each cell as taught/suggested by Mehanian for standardization.

Regarding claim 5, Kumar as modified by Schuyler, Halder, Wang, and Mehanian teaches/suggests: The method of claim 4, further including: 
determining at least one of a relative distance between the dynamic obstacle and the vehicle or a time to collision of the vehicle with the dynamic obstacle (Halder [0018]: “In some examples, in addition or alternatively to vehicle speed, vehicle 100 can determine sensing cell size based on characteristics of objects in the vehicle's surroundings (e.g., within the boundaries of sensing grid 102, or more generally, within a predetermined distance of the vehicle).” [The claimed time to collision is an inherent and/or implicit feature of the distance between an object and the vehicle. In addition, such feature would have been well known to improve driving safety (Official Notice).]).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 6, Kumar as modified by Schuyler, Halder, Wang, and Mehanian teaches/suggests: The method of claim 5, wherein the adjusting the grid spacing of the height map includes: 
when the relative distance is less than or equal to a predetermined first threshold value, adjusting a grid spacing of a cell in which the dynamic obstacle is located and a grid spacing of a neighboring cell adjacent to the cell in a first grid adjustment stage, among the cells (Halder [0018]: “In some examples, in addition or alternatively to vehicle speed, vehicle 100 can determine sensing cell size based on characteristics of objects in the vehicle's surroundings (e.g., within the boundaries of sensing grid 102, or more generally, within a predetermined distance of the vehicle).” [The predetermined distance meets the claimed first threshold value.]).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 7, Kumar as modified by Schuyler, Halder, Wang, and Mehanian teaches/suggests: The method of claim 6, wherein the adjusting the grid spacing of the height map further includes: 
when the time to collision is less than or equal to a predetermined second threshold value, adjusting a grid spacing of a cell in which the dynamic obstacle is located and a grid spacing of a neighboring cell adjacent to the cell in a second grid adjustment stage, among the cells (Halder [0018]: “In some examples, in addition or alternatively to vehicle speed, vehicle 100 can determine sensing cell size based on characteristics of objects in the vehicle's surroundings (e.g., within the boundaries of sensing grid 102, or more generally, within a predetermined distance of the vehicle).” [The claimed second threshold value is an inherent and/or implicit feature of the distance between an object and the vehicle that’s within the predetermined distance. In addition, such feature would have been well known to improve driving safety (Official Notice).]).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Claims 14-17 recite limitations similar in scope to those of claims 4-7, respectively, and is/are rejected for the same reason(s).
Allowable Subject Matter
Claims 8-9 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The limitations “wherein a grid spacing in the first grid adjustment stage and a grid spacing in the second grid adjustment stage are different from each other” in claims 8 and 18; and “adjusting differently grid spacing of each of the cells according to the determined priority” in claims 9 and 19, taken as a whole, render the claims patentably distinct over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2006/0008120 – contact time calculation
US 2016/0148433 – occupancy grid and height map
US 2019/0047439 – non-uniform occupancy grid
US 2020/0049511 – empirically determined standard deviations
US 2020/0225622 – non-uniform occupancy grid
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611